Title: From George Washington to the Assistant Clothier at Newburgh, N.Y., 7 September 1779
From: Washington, George
To: 


        
          Sir
          Hd Qrs [West Point] Sepr 7th 1779
        
        The Adjutant General will furnish you with the Brigade returns lately called for by which you will see the wants of the army in the articles therein mentioned—You are to proportion the stock of those

articles in your hands to the respective wants of the different regiments on returns made out according to the mode which has been directed in general orders for regulating the manner in which all cloathing was to be issued—You will however have regard to those corps which have not had a share of the latest supplies and to the best of your judgment, let them have such a proportion of the present as will put them upon an equal footing with the other troops—In this you will by all means observe the strictest impartiality—The Carolina troops on account of their remoteness from home & such other corps as have not had the benefit of state supplies are to be more particularly considered. I am Sir Your most Obed. servant.
      